 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   SHANNON CARTER,
                                                           Case No.: 2:17-cv-00206-APG-NJK
12          Plaintiff(s),
                                                                      ORDER
13   v.
                                                                   [Docket No. 22]
14   JAMES DZURENDA, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for deposition subpoenas. Docket No. 22.
17 Defendants shall file a response by October 22, 2018.
18         IT IS SO ORDERED.
19         Dated: October 15, 2018
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                  1
